Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s filing of 3/30/2020.  Claims 1-7 are pending and rejected. 

Priority
 	Applicant’s claim of priority to application JP2019-091193 filed May 14, 2019 in Japan is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a third control after having claimed a first control in based claim 1 but not a second control in claim 4 nor base claim 1 nor base claim 2.  Is there an alternate second control or a concurrent second control?

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al. (6307277) which discloses all the claimed elements including: 
(re: cl 1) A drive unit comprising: a motor (c6L48-64; #18);
a torque converter to which a torque outputted from the motor is inputted (c10L39-49-torque from motor is transferred to engine crankshaft to torque converter #14);
a brake sensor configured to detect a braking operation amount (c6L59-61-brake sensor #30, c9L64-67; c3 L 41-46-brake pedal position sensor; c13 L 3-13 -brake pedal position sensor controlling regenerative braking proportional to position);
and a controller configured to execute a first control to control the torque outputted from the motor based on the braking operation amount (c13 L 3-13-controlled regenerative braking proportional to braking pressure applied).

(re: cl 2) further comprising: an accelerator sensor configured to detect an accelerator opening degree (CL 16-accelertor pedal sensor with plurality of inputs corresponding to movement), 


	
(re: cl 3) wherein the controller is further configured to execute a second control when the accelerator opening degree is greater than 0%, the second control executed to stop the first control and control the torque outputted from the motor based on the accelerator opening degree (c12 L 31-34-when pedal pressed goes to engine fuel supplied -#206 to #208 fig. 6a; c10L62-65-depresses accelerator pedal).

(re: cl 4) further comprising: a vehicle velocity sensor configured to detect a vehicle velocity (c16L2-3-velocity sensor),
wherein the controller is further configured to execute a third control when the accelerator opening degree is 0% (#206 goes to #210 if accelerator at 0%) and simultaneously the vehicle velocity is greater than a first threshold (#214 to #218 fig. 6a),
the third control executed to either control the torque outputted from the motor or execute a regenerative control such that the vehicle velocity becomes less than or equal to the first threshold (#218; c4 L 48-64-controlled regenerative braking during deceleration; c13 L 3-13-controlled regenerative braking proportional to brake pressure),
the third control executed to either control the torque outputted from the motor or execute a regenerative control such that the vehicle velocity becomes less than or equal to the first threshold (#218; c3L41-46- controlled regenerative braking during deceleration; c4L65-c5L9-regenerative recharging during fuel off deceleration; c13 L 3-13-controlled regenerative braking 

(re: cl 5) further comprising: a vehicle velocity sensor configured to detect a vehicle velocity (c16 L2-3-velocity sensor -a wheel speed sensor), wherein the controller is further configured to execute the first control when the vehicle velocity is less than or equal to a first threshold (#262 below max hyst. speed or below vtps while in 3,4 gear going to #216 fig. 6a).

(re: cl 7) wherein the controller is further configured to make zero the torque outputted from the motor when the braking operation amount is greater than or equal to a second threshold in executing the first control (#216 to #216a Fig. 6a-No brake and yet fuel on, Speed is greater than 0 (#260) to either greater than max #262 while in 1,2 gear #212 or greater than min hist).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Tamai et al. (6307277) in view of Hashimoto et al. ‘264 (US20140324264) wherein Tamai et al. teaches the elements previously discussed and 
Hashimoto et al. ‘264 teaches what Tamai et al. lacks of:

It would have been obvious at the effective time of the invention for Tamai et al.to reduce motor torque with increased brake operation as the motor can change speeds more rapidly than the engine and by adjusting net accelerator input through the simultaneous pressing of brake with accelerator the driver may more rapidly adjust his speed as taught by Hashimoto et al. ‘264. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655